Appeal from a decision of the Workmen’s Compensation Board disallowing a claim. Claimant, an inside worker, was employed as an office manager. She testified that at certain periods the work she did was so heavy that it was necessary for her to take portions of it home. In this she was corroborated by an officer of the employer. On a day when she testified she was bringing back to her office from home a leather case containing statements and other material on which she had been working for the employer at home, she slipped on ice in the street and was injured. The record gives no basis for holding as a matter of law that the board was required to accept as conclusively credible this testimony of an extension of employment beyond the office and beyond office hours. Decision unanimously affirmed, without costs. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.